       Case 2:19-cv-02615-SAC Document 16 Filed 07/31/20 Page 1 of 10




             IN THE UNITED STATES DISTRICT COURT FOR THE
                         DISTRICT OF KANSAS,

J.B.W.,1

                        Plaintiff,

      Vs.                                               No. 19-2615-SAC

ANDREW M. SAUL,
Commissioner of Social Security,

                  Defendant.


                         MEMORANDUM AND ORDER

            This is an action reviewing the final decision of the defendant

Commissioner of Social Security ("Commissioner") that denied disability

insurance benefits to the claimant J.B.W. after the district court had

reversed the Commissioner’s prior decision denying benefits and remanded

it pursuant to sentence four of 42 U.S.C. § 405(g) for further proceedings

consistent with the court’s memorandum and order. Warlop v. Colvin, No.

15-2624-SAC, 2016 WL 1056559 (D. Kan. Mar. 16, 2016). The

administrative law judge (“ALJ”) on remand held a supplemental hearing on

June 14, 2018, taking the testimony of a consulting, non-examining clinical

psychologist and the claimant. ECF# 3-1, p. 1105. The ALJ held a second



1 The use of initials here is pursuant to the court’s efforts to preserve privacy
interests. Even though the history of this litigation tempers the privacy
interests, the court will follow its practice.

                                        1
       Case 2:19-cv-02615-SAC Document 16 Filed 07/31/20 Page 2 of 10




supplemental hearing on November 7, 2018, hearing the testimony of a

consulting, non-examining orthopedic surgeon, the claimant, and a

vocational expert. ECF# 3-1, p. 1059. The ALJ filed his decision on June 12,

2019, finding that through the date last insured, March 31, 2016, J.B.W. was

not disabled as the “claimant was capable of making a successful adjustment

to other work (unskilled SVP-2 light exertional level occupations) that

existed in significant numbers in the national economy. ECF# 3-1, pp. 1047-

48. The claimant timely appealed to this court and filed his brief in support

asking for Commissioner to be reversed and the plaintiff’s claim to be

“remanded for the award and calculation of benefits based upon the well-

supported medical opinions and the testimony of the vocational expert that

an individual with plaintiff’s limitations was unemployable.” ECF# 10, p. 54.

            The Commissioner has filed a motion on June 26, 2020, asking

that the case be remanded for further administrative action pursuant to

sentence four, 42 U.S.C. § 405(g). The Commissioner explains that the court

has the authority to remand the case. He also discloses that the “Appeals

Council, in its role as finder of fact, has further reviewed Plaintiff’s case and

determined that a remand . . . , pursuant to sentence four of 42 U.S.C. §

405(g) to conduct further proceedings is appropriate.” ECF# 10, ¶ 2. The

Commissioner does not offer any reasons for his motion or for the Appeals

Council’s determination. The motion does not indicate what matters need

                                        2
       Case 2:19-cv-02615-SAC Document 16 Filed 07/31/20 Page 3 of 10




further proceedings on remand. Apparently, the Commissioner and the

Appeals Council agree with some of the claimant’s asserted errors and wants

a remand without expressly conceding a particular error.

            Claimant opposes the motion to remand for further

administrative action and wants a remand and reversal for an award and

calculation of benefits. Claimant notes the district court first remanded this

case because the ALJ erred in assigning weight to the medical and other

opinions, and now the claimant contends a different ALJ has made the same

error. The latest ALJ’s errors resulted in residual functional capacity (“RFC”)

findings lacking substantial evidence, in hypothetical questions to the

vocational expert (“VE”) lacking all documented limitations, and in VE

testimony lacking requisite completeness. Claimant argues the

Commissioner now has twice failed to carry his burden at step five of

properly showing the plaintiff can do other gainful work activity. The

Commissioner “is not entitled to adjudicate a case ad infinitum until it

correctly applies the proper legal standard and gathers evidence to support

its conclusion.” ECF# 14, p. 2 (citing in part, Sisco v. U.S. Dept. of Health

and Human Servs., 10 F.3d 739, 746 (10th Cir. 1993)). Claimant complains

of the long delay in his proceedings caused by the Commissioner’s

“erroneous disposition of the proceedings.” Id. at p. 3 (quoting Ragland v.

Shalala, 992 F.2d 1056, 1060 (10th Cir. 1993)). Claimant points out that

                                       3
       Case 2:19-cv-02615-SAC Document 16 Filed 07/31/20 Page 4 of 10




over eight years have passed since he filed his claim for disability insurance

benefits. Claimant notes his alleged onset date is August 13, 2010, his last

insured date is March 31, 2016, and the record in his case is replete with

medical opinions including two more medical consultants added by the ALJ

on remand. These circumstances show that a remand for additional fact-

finding would serve no useful purpose according to the claimant. Finally, the

claimant argues the “evidence as a whole” sustains a conclusion that his

mental disorders make him incapable of gainful employment. Besides citing

his disability brief, claimant points to the opinion testimony on remand from

the ALJ’s consulting orthopedic surgeon that, on an unpredictable basis,

J.B.W. would need to change positions at work and to miss work. The

claimant notes that the VE testified on remand that competitive employment

would be precluded if the claimant needed to change positions more than

every 30 minutes or to miss more than eight days per year. In sum,

claimant contends substantial evidence shows him to be disabled and

entitled to benefits on remand and that further administrative proceedings

would serve no useful purpose and result in even more delay.

             The Commissioner has filed a single-page reply. ECF# 15. It

does not respond to the claimant’s many reasons for a reverse and remand

with an award of benefits. Instead of addressing the case law cited in

support of the claimant’s reasons, the Commissioner posits:

                                       4
       Case 2:19-cv-02615-SAC Document 16 Filed 07/31/20 Page 5 of 10




      Reversal for payment of benefits is not warranted absent a showing of
      disability. See Salazar v. Barnhart, 468 F.3d 615, 626 (10th Cir. 2006)
      (citations omitted); Harris v. Sec’y of Health and Human Servs., 821
      F.2d 541, 545 (10th Cir. 1987). The amount of time his claim has been
      pending does not establish that Plaintiff is disabled (contra Pl. Br.).
      Plaintiff fails to show that the facts or the law justify an award of
      benefits. Meanwhile, the Social Security Act provides for an award of
      benefits only when a claimant is actually disabled under the standards
      of the statute. 42 U.S.C. §§ 423(a)(1)(E), (d). And the Act provides
      that the Commissioner—not a federal court—is the fact finder. 42
      U.S.C. § 405(g); see I.N.S. v. Orlando-Ventura, 537 U.S. 12, 17, 18
      (2002).

ECF# 15, p. 1. When placed within the context of this case, the

Commissioner apparently is arguing that the claimant must show he will

prevail at step five before a court can remand for an award of benefits. The

Commissioner also may be suggesting that the Social Security Act somehow

denies courts the discretion to award benefits on remand. The

Commissioner, however, fails to cite any legal authority supporting either of

these positions.

            The court is not persuaded by the Commissioner’s arguments.

First, the Tenth Circuit in Salazar v. Barnhart did not condition a reversal for

payment of benefits upon a claimant showing as a matter of law he would

prevail at step five. Instead, the court looked at “whether or not ‘given the

available evidence, remand for additional fact-finding would serve [any]

useful purpose but would merely delay the receipt of benefits.’” 468 F.3d at

626 (quoting Harris v. Sec’y of Health & Human Servs., 821 F.2d 541, 545



                                       5
       Case 2:19-cv-02615-SAC Document 16 Filed 07/31/20 Page 6 of 10




(10th Cir. 1987)). The court then held:

            We find it difficult to imagine that any medical or psychological
      professional would be able to prepare a retrospective analysis of Ms.
      Salazar’s mental impairments in 2001, or the effect of her DAA [drug
      alcohol addiction]. This, along with the lack of evidence that she would
      not be disabled in the absence of her DAA, leads us to conclude that a
      remand for additional fact finding and a correct application of the law
      would serve no useful purpose. We therefore award benefits.

468 F.3d at 626. The ALJ here found at step two that one of the claimant’s

impairments met a listed impairment but that the impairment was secondary

to chronic substance abuse, which if stopped, would allow the claimant to

recover her RFC for light work. 468 F.3d at 621. Thus, it is significant that

the Tenth Circuit held that there was “not substantial evidence to support

the ALJ’s conclusion that Ms. Salazar would not be disabled in the absence of

her DAA.” 468 F.3d at 624. In short, the panel remanded with benefits

because it “was difficult to imagine” that proper evidence could be found on

the DAA and because it had concluded that there was not substantial

evidence to show she was not disabled without the DAA. See Madron v.

Astrue, 311 Fed. Appx. 170, 182 (10th Cir. 2009) (reverse and remand for

benefits, because with a proper RFC assessment, “there is no reasonable

probability” the claimant would be denied benefits).

            In resolving this question, this court looks to its own summary of

governing circuit law:

      When a decision of the Commissioner is reversed, it is within the

                                       6
       Case 2:19-cv-02615-SAC Document 16 Filed 07/31/20 Page 7 of 10




      court's discretion to remand either for further administrative
      proceedings or for an immediate award of benefits. When the
      defendant has failed to satisfy their burden of proof at step five, and
      when there has been a long delay as a result of the defendant's
      erroneous disposition of the proceedings, courts can exercise their
      discretionary authority to remand for an immediate award of benefits.
      Ragland v. Shalala, 992 F.2d 1056, 1060 (10th Cir.1993). The
      defendant is not entitled to adjudicate a case ad infinitum until it
      correctly applies the proper legal standard and gathers evidence to
      support its conclusion. Sisco v. United States Dept. of Health & Human
      Services, 10 F.3d 739, 746 (10th Cir.1993). A key factor in remanding
      for further proceedings is whether it would serve a useful purpose or
      would merely delay the receipt of benefits. Harris v. Secretary of
      Health & Human Services, 821 F.2d 541, 545 (10th Cir.1987). Thus,
      relevant factors to consider are the length of time the matter has been
      pending, and whether or not, given the available evidence, remand for
      additional fact-finding would serve any useful purpose, or would
      merely delay the receipt of benefits. Salazar v. Barnhart, 468 F.3d
      615, 626 (10th Cir.2006). The decision to direct an award of benefits
      should be made only when the administrative record has been fully
      developed and when substantial and uncontradicted evidence in the
      record as a whole indicates that the claimant is disabled and entitled to
      benefits. Gilliland v. Heckler, 786 F.2d 178, 184, 185 (3rd Cir.1986).

Farmer v. Astrue, 832 F. Supp. 2d 1293, 1302–03 (D. Kan. 2011).

            The court addresses each factor. The court understands the

Commissioner’s motion to remand as apparently conceding his failure to

satisfy the burden of proof at step five. The claimant’s brief persuasively

argues several significant errors in the ALJ’s weighing of the medical

opinions and other opinions. The record includes the medical opinions of

several examining physicians plainly supporting a finding of disability due to

mental limitations that impacted the claimant’s ability to deal with chronic

pain from his physical impairments. The court concurs with the

                                       7
       Case 2:19-cv-02615-SAC Document 16 Filed 07/31/20 Page 8 of 10




Commissioner’s apparent position that the consulting medical opinions

obtained and weighed by the ALJ on remand do not provide substantial

evidence for a finding that the claimant could perform other gainful

employment.

            The Commissioner’s erroneous disposition in this case has

caused a long delay. Over eight years have passed since the claimant has

filed his claim for disability insurance benefits; almost ten years have passed

since his alleged onset date; and his last insured date is over four years ago.

This court remanded the case in March of 2016, and the ALJ’s decision on

remand was issued over three years later. The delay here plainly favors a

reversal with an award of benefits.

            As the Tenth Circuit has said, the Commissioner “is not entitled

to adjudicate a case ad infinitum until it correctly applies the proper legal

standard and gathers evidence to support its conclusion.” Sisco, 10 F.3d at

746. There have been two administrative hearings and two decisions by

ALJs. Both times, the claimant showed his disability through the first four

steps. Despite this case being remanded with instructions on applying the

correct legal standards to evaluate all medical opinions, a second ALJ erred

again. Therefore, the Commissioner—for a second time—failed to meet his

burden at step five to show the claimant can perform other gainful work

activity. On remand, the ALJ took the testimony of a consulting non-

                                        8
       Case 2:19-cv-02615-SAC Document 16 Filed 07/31/20 Page 9 of 10




examining orthopedic surgeon and gave it “great weight.” ECF# 3-1, p.

1038. The ALJ, however, disregarded important parts of this medical

expert’s testimony specifically when he acknowledged that the claimant’s

need and frequency for standing and sitting would vary from good days to

bad days, that he would need to miss work on bad days, and that he could

not give an opinion as to how often these needs would arise as it was

unpredictable. ECF# 3-1, pp. 1078-79. Such testimony does not square with

VE’s testimony on the ability for competitive employment. In sum, this

reason favors a reversal with benefits, as the Commissioner gives no

explanation for why he should have yet a third chance to apply the legal

standards correctly. Without hearing any justification or explanation from

the Commissioner, the court finds “there is no need for further proceedings

in this matter other than a remand for an award of benefits.” Sisco, 10 F.3d

at 746 (citing 42 U.S.C. § 405(g) (“The court shall have the power to enter,

upon the pleadings and transcript of the record, a judgment affirming,

modifying, or reversing the decision of the Secretary, with or without

remanding the case for a rehearing.”)).

            Finally, based on the discussion found in the court’s earlier

decision, on the extensive presentation found in the claimant’s brief on the

merits, and on the Commissioner’s failure to address these matters now on

appeal, the court’s impression is that the substantial and uncontradicted

                                       9
       Case 2:19-cv-02615-SAC Document 16 Filed 07/31/20 Page 10 of 10




evidence in the record as a whole indicates the claimant is disabled and

entitled to benefits. The testimony of the examining physicians and of the

many medical experts involved in the workers’ compensation matters are

consistent with a finding of disability. The claimant’s testimony is consistent

with these expert opinions, and his activities are consistent with his alleged

disability. The ALJ’s credibility call based on the lack of medical treatment is

belied by the medical record and fails to address the claimant’s lack of

income and his psychological condition exacerbating his pain problems. For

all these reasons, the court shall remand the case for an award and

calculation of benefits.

            IT IS THEREFORE ORDERED that the Commissioner’s motion to

remand for further administrative action ECF# 13 is granted in part and

denied in part. The Commissioner’s decision denying benefits is reversed and

remanded, not for further administrative action, but for the award and

calculation of benefits. Judgment shall be entered in accordance with

sentence four of 42 U.S.C. § 405(g) reversing the Commissioner’s decision

and remanding this case for a calculation and award of benefits.

            Dated this _31st_ day of July, 2020, Topeka, Kansas.



                           ____/s Sam A. Crow______________________
                           Sam A. Crow, U.S. District Senior Judge



                                       10
